Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application Ser. No. 16/788,649 filed 02/12/2020. It is also in response to information disclosure statement, IDS, filed 04/21/2021. This Application is a divisional of allowed U.S. Patent Application No. 15/243,606 filed 08/22/2016, now U.S. Patent No. 10,597,389.
Claims Amendment
The status of the claims stand as follows:
Canceled 		1-26
New 			27-29
Claims 27-29 is currently pending in this application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2020 and 04/21/2021 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 02/12/2020 are acceptable for examination purposes. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yin Jiao (CN 103641117; the English language machine translation is used here, and hereafter called CN ‘117; presented in the information disclosure statement dated 06/03/2020) in view of Wu (U.S. PG Publication 2015/0118554), and Zhamu et al. (U.S. PG Publication 2015/0086881)
Regarding Claim 27 CN ‘117 discloses a humic acid porous carbon material (CN ‘117 Abstract, paragraph 0020), formed by high temperature treatment of humic acid (CN ‘117 paragraph 0010); thus, the humic acid porous carbon material formed by such high temperature treatment of humic acid is considered equivalent to the claimed chemically functionalized humic prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05)  
CN ‘117 is silent about the thickness of the chemically functionalized humic acid, i.e. the humic acid porous activated carbon layer, disclosed by CN ‘117 to make the electrodes (CN ‘117 paragraph 0066). In analogous work of graphene coating on a thin metal foil for a battery electrode Zhamu discloses coating the graphene in a film of thickness greater than 100 nm, more preferably greater than 500 nm, still more preferably greater than 1 µm, and most preferably from 1 µm to 10 µm (Zhamu paragraph 0031). This range overlaps with the claimed range of from 5 nm to 10 µm. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the humic acid porous carbon material of CN ‘117 by the disclosure of the Zhamu and made it in the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05)  
Regarding the oxygen content CN ‘117 in one embodiment discloses the oxygen content of the humic acid porous carbon material has an oxygen content of 4.7% (CN ‘177 paragraph 0044), and in another embodiment 5.5% (CN ‘177 paragraph 0048), both values are included in the claimed range of 0.01% to 10% by weight. CN ‘117 is silent about the density of the of the humic acid porous carbon material. However, since the acid functionalized humic acid of the instant applicant and the humic acid porous carbon of CN ‘117 are formed by the same high temperature method (Instant application page 30-31; CN ‘117 paragraph 0010), they will have the same structure such as the inter-planar spacing, properties such as the density, thermal conductivity and electrical conductivity. 
Allowable Subject Matter
Claims 28 and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art of record CN 103641117 does not disclose the functional groups of the chemically functionalized humic acid recited in claim 28 selected from a polymer, SO3H, COOH, NH2, OH, R'CHOH, CHO, CN, COCL, halide, COSH, SH, COOR’, SR’, SiR’3, Si(-OR’-),R3-y, Si(-O-SiR'2-)OR', R", Li, AIR'2, Hg-X, TlZ2 and Mg-X; and the graphene sheets recited in Claim 29 selected from pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR M KEKIA/Examiner, Art Unit 1722